DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 1-7 are pending and under consideration in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 7, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. It is noted that for all non-English references with only the abstract translated into English, only the English translated abstract was considered for those references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Beveridge et al. (Beveridge) (US 2010/0063275 A1; published Mar. 11, 2010), UCLA (Vacuum Distillation; published May 6, 2016), and EPIC Modular Process (When Vacuum Distillation is Useful; published Oct. 21, 2015).
	Applicant claims a method for preparing azoxystrobin, comprising the following steps:
	(a) mixing methyl (E)-2-[2-(6-chloropyrimidin-4-yloxy)phenyl]-3-methoxyacrylate, 2-cyanophenol, potassium carbonate, and 10-80 mol% of 1-methylpyrrolidine as a catalyst in an aprotic solvent, to form a basic mixture; and reacting the basic mixture for 2-5 hours at a temperature of 60-120oC; and
	(b) subjecting the basic mixture in Step (a) to a first distillation under a reduced pressure of 80-120 torr at 70-80 torr at 70-80oC, to obtain azoxystrobin.

	Beveridge discloses a process for preparing azoxystrobin. Beveridge notes that they have found that certain pyrrolidine-based catalysts are able to be used as the catalyst in the preparation. In an embodiment, the process involves reacting between 0.05-40 mol% of the catalyst, N-methylpyrrolidine (abstract; para.0001-0003; Beveridge claims 1 and 7). The process of the invention is carried out in a suitable inert solvent or diluent, such as toluene, methyl isobutyl ketone, or DMF (para.0083).
oC. A solution of 2-cyanophenol in DMF and potassium carbonate were added and the mixture was stirred for one minute before adding N-methylpyrrolidine. The reaction mixture was heated to 60oC and held at this temperature for 90 minutes. The mixture was then heated to 85oC and the DMF removed by vacuum distillation to an end temperature of 100oC. Toluene was charged, followed by hot water, maintaining the temperature of the mixture at 80oC. The mixture was stirred at 80oC for 30 minutes, settled, and then the aqueous phase separated. The toluene phase (reading on organic layer) was vacuum distilled to remove the solvent. The distillation residues were cooled to 80oC and then methanol added, maintaining the temperature above 60oC. The solution was cooled to 5oC and azoxystrobin was isolated by filtration (Beveridge Example 2i, para.0122).
	Beveridge also exemplifies a reaction of methyl (E)-2-[2-(6-chloropyrimidin-4-yloxy)phenyl]-3-methoxyacrylate with 2-cyanophenol in DMF with 5.0 mol% N-methylpyrrolidine added after the 2-cyanophenol. In this example, a stirred DMF solution containing methyl (E)-2-[2-(6-chloropyrimidin-4-yloxy)phenyl]-3-methoxyacrylate was adjusted to approximately 40-50oC. A solution of 2-cyanophenol in DMF and potassium carbonate were added and the mixture stirred for 5 minutes before adding N-methylpyrrolidine. The reaction mixture was heated to 80oC and held at this temperature for 4 hours. The DMF was removed by vacuum distillation to an end temperature of 100oC. Toluene was charged, followed by hot water, maintaining the temperature of the mixture at 80oC. The mixture was stirred at 80oC for 30 minutes, settled, and then the aqueous phase separated. The toluene phase was vacuum distilled to remove the solvent. The distillation residues were cooled to 90oC, and then methanol was added, maintaining the temperature above 60oC. The solution was cooled to 5oC and azoxystrobin isolated by filtration (Beveridge Example 2j, para.0123).
oC (para.0090).
	The process can be carried out at any reasonable pressure depending on the solvent, base, and reaction temperature. For low boiling point diluents or reagents, higher temperature can be accessed by reaction at higher than atmospheric pressures, and reactions can be carried out at atmospheric pressures or under vacuum if desired. In general, the reaction may also be carried out at a pressure of from 0.01-10 Bar (7.5-7500 torr) (para.0091).
	Beveridge further discloses that their process may be carried out in aqueous organic solvent system. Suitable cosolvents are use in such an aqueous process are solvents which are at least partially immiscible solvents, such as methyl isobutyl ketone. Advantageously, the water is removed throughout the reaction when these partially water immiscible solvents are used (para.0085). 

	Beveridge does not appear to explicitly disclose the instantly claimed combination of temperatures and pressures for the distillation step. However, this is a prima facie obvious modification in light of the teachings of UCLA and EPID Modular Process. Their teachings are set forth herein below.

	UCLA discloses that a vacuum distillation is used when the boiling point of the compound (or the solvent) is to too high (boiling point greater than 150oC) in order to distill the compound or the solvent off without significant decomposition (pg.1, para.1).
	EPIC Modular Process discloses that vacuum distillation is a solution for when you have elements that decompose when heated at atmospheric pressure or that have high boiling points that would have high system heating requirements. EPIC Modular Process discloses that lowering the pressure below 

	Although Beveridge does not appear to explicitly exemplify the claimed combination of temperature and pressure for the distillation steps, Beveridge’s exemplified methods discussed above perform the instantly claimed steps using the claimed ingredients to prepare azoxystrobin. Furthermore, the claimed temperatures and pressures overlap with the ranges of acceptable temperatures and pressures that Beveridge’s method of producing azoxystrobin may be performed at. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In the instant case, in light of the teachings of UCLA and EPIC Modular Process that pressure and temperature are connected in that reducing the pressure reduces the temperature necessary to distill or evaporate off a solvent, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to engage in routine experimentation to discover the optimum temperature and pressure within Beveridge’s disclosed ranges for the distillation steps (e.g., reducing the pressure to reduce the temperature of the distillation steps), in order to obtain the advantage of, for example, lowering overall heating requirements for the system, and reducing the decomposition or degradation of the reactants and products. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). See MPEP 2144.05(II)(A):
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

Further, with regards to the length of reaction time of the basic mixture in the instant claims’ step (a), as discussed above, Beveridge exemplifies a method of mixing the reaction using 13 mol% at 60oC for 90 minutes and exemplifies another method of mixing the reaction using 5.0 mol%  at 80oC for 4 hours. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In the instant case, it would have been obvious to one of ordinary skill in the art to engage in routine experimentation to determine the optimal reaction time within the two points exemplified by Beveridge based on factors such as the temperature used for the reaction and the amount of catalyst used in order to obtain the optimal amount of the resulting product. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).	
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Beveridge et al. (Beveridge) (US 2010/0063275 A1; published Mar. 11, 2010), UCLA (Vacuum Distillation; published May 6, 2016), and EPIC Modular Process (When Vacuum Distillation is Useful; published Oct. 21, 2015) as applied to claims  1 and 3-7 set forth above, further in view of Wang et al. (Wang) (US 2016/0090365 A1; published Mar. 31, 2016).
	Applicant’s claims are set forth above and incorporated herein.
Applicant further claims a step (c) as set forth in claim 2.

	The teachings of Beveridge, UCLA, and EPIC Modular Process, and the motivation for their combination are set forth above and incorporated herein.

	The combined teachings of Beveridge, UCLA, and EPIC Modular Process does not appear to explicitly disclose washing the crystalline solid with methanol, and then drying the crystalline solid at 40-65oC. Wang is relied upon for this disclosure. The teachings of Wang are set forth herein below.

	Wang discloses that in the preparation of azoxystrobin, after the filtration after cooling, filter cake may further be washed with a volatile organic solvent, such as methanol, then filtered and dried after washing. The drying procedure can be executed at a temperature of 20-110oC (para.0035).

	As discussed above, Beveridge discloses the step of isolating by filtration the azoxystrobin from the solution after cooling. In light of Wang’s disclosure that it is known to further wash the filtered product with methanol and dry the washed product at a temperature of 20-110oC, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Beveridge with the teachings of Wang, and wash with methanol the azoxystrobin that was isolated by filtration at the end of Beveridge’s exemplified method, then dry the washed product at a temperature of 20-110oC. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of reducing the amount of solvent and moisture in the final azoxystrobin product, thus improving its purity and shelf-life. One of ordinary skill in the art would have had a 
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Conclusion
Claims 1-7 are rejected. No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616